Citation Nr: 0906614	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  08-04 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a higher rating for service-connected 
PTSD, rated 30 percent disabling. 

2.  Entitlement to a rating in excess of 50 percent for PTSD. 


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel
INTRODUCTION


The Veteran served on active duty from October 1950 to July 
1952.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision from 
the Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Veteran testified at a hearing at the RO in January 2009.  
A transcript of the proceeding is of record.  At that 
hearing, he stated that the PTSD issue was the only issue 
remaining in appellate status.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issues have been recharacterized to comport to the 
evidence of record, and the issue of entitlement to a rating 
in excess of 50 percent for PTSD is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC. 


FINDING OF FACT

The Veteran's PTSD is manifested by nightmares, 
hypervigilance, easy startle reflex, night sweats, anxiety, 
social withdrawal, depression, and difficulty establishing 
and maintaining effective relationships.




CONCLUSION OF LAW

The criteria for an increased rating of 50 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.2, 4.6, 4.7, 
4.10, and 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The VA is required to notify the Veteran of any evidence that 
is necessary to substantiate his claim, as well as the 
evidence VA will attempt to obtain and which evidence he is 
responsible for providing.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).  The requirements apply to all five elements of 
a service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In this decision, the Board is granting an increased, 50 
percent, rating for the Veteran's PTSD, and remanding the 
issue of entitlement to an even higher rating. Thus, it is 
not necessary to consider whether the RO satisfied all 
applicable requirements of the VA's duties to notify and 
assist the Veteran before remanding the claim for further 
development and consideration.  

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating. 38 C.F.R. §§ 4.2, 
4.6.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Consideration must be given to the possible entitlement to 
"staged" ratings to compensate a veteran for times since 
filing his claim when a disability may have been more severe 
than at other times during the course of his appeal.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's statements regarding the severity of his 
service-connected disability are deemed competent with regard 
to the description of symptoms.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, these statements must be 
considered with the clinical evidence in conjunction with the 
appropriate rating criteria.

Diagnostic Code 9411 provides that PTSD is evaluated under 
the general rating formula used to rate psychiatric 
disabilities other than eating disorders.  38 C.F.R. § 4.130.

A 30 percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  Id.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Global Assessment of Functioning Scale (GAF) scores are a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV), p. 32).  GAF scores ranging between 61 and 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  

In February 2007, the Veteran requested an increased rating 
for his service-connected PTSD.  The Veteran contends that 
his PTSD should have been rated more than 30 percent 
disabling.  

A VA examination was conducted in April 2007.  The Veteran 
stated that he suffered from nightmares, hypervigilance, easy 
startle reflex, night sweats, anxiety, social withdrawal, and 
depression.  Examination noted that the Veteran was alert, 
oriented, speech was normal, and there were no psychiatric 
symptoms.  There was no suicidal or homicidal ideation.  
Insight, judgment, and impulse control were fair.  A GAF 
score of 50 was assigned.  A VA Mental Health & Behavioral 
Sciences (MH&BS) progress note dated in August 2007 assigned 
the Veteran a GAF score of 65.  

Evaluating the reported manifestations of the Veteran's PTSD, 
at least some of the criteria for a 50 percent rating appear 
to be met, and have been met throughout the appeal period, 
i.e., more frequent anxiety, and difficulty establishing and 
maintaining effective relationships.  Therefore, a 50 percent 
rating is warranted for the Veteran's PTSD.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.3, 4.10, and 4.130, Diagnostic Code 
9411.  

Based on the evidence currently of record, the evidence more 
nearly approximates the criteria for a 50 percent, rather 
than a 70 percent, rating.  The medical evidence does not 
demonstrate findings of obsessional rituals, homicidal or 
suicidal ideation, illogical speech, near continuous panic or 
depression, spatial disorientation, and neglect of personal 
appearance and hygiene, which would be indicative of 
occupational and social impairment with deficiencies in most 
areas.  See Diagnostic Code 9411.  In addition reported GAF 
scores were 50 and 65.  

As the 50 percent rating represented the greatest degree of 
impairment shown from the date of request for the increased 
rating to the present, there is no basis for staged ratings 
pursuant to Hart.  However, additional development is needed 
to determine if the Veteran is entitled to a rating in excess 
of 50 percent.  


ORDER

Entitlement to an increased, 50 percent, rating for service-
connected PTSD is granted.  To that extent only the appeal is 
granted.


REMAND

At his hearing, the Veteran stated that his PTSD 
symptomatology has worsened since his latest VA examination 
on April 3, 2007.  When a claimant submits his competent 
testimony that symptoms related to the service-connected 
disability have increased in severity since the last 
evaluation, VA's duty to assist includes providing him with a 
new examination.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 631-32 (1992).  Therefore, he should be scheduled for 
another examination prior to a resolution of the issue of 
entitlement to a rating in excess of 50 percent for PTSD.  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.)

1.  Schedule the Veteran for a 
psychiatric examination to determine the 
nature and extent of his PTSD.  All 
indicated tests, including appropriate 
psychological studies with applicable 
subscales, should be conducted.  Send the 
claims folder to the examiner for a 
review of the Veteran's pertinent medical 
history, including a complete copy of 
this remand.  The examiner should 
indicate whether the Veteran's PTSD is 
severe enough to either interfere with 
his social and occupational functioning 
or to require continuous medication; 
whether his symptoms are controlled by 
continuous medication; whether his 
symptoms decrease work efficiency 
continuously, occasionally, or only 
during periods of significant stress; 
whether he has panic attacks and, if so, 
whether they occur less than once a week, 
once a week, more than once a week, or 
continuously; whether there is memory 
loss and, if so, whether it is of the 
short-or long-term memory and whether it 
is mild (relating to names, directions, 
or recent events) or more severe 
(relating to one's own name, one's own 
occupation, or the names of close 
relatives); and whether the condition is 
manifested by depressed mood, anxiety, 
suspiciousness, chronic sleep impairment, 
flattened affect, difficulty in 
understanding complex commands, impaired 
judgment and/or abstract thinking, 
disturbances of motivation or mood, 
suicidal ideation, obsessional rituals 
that interfere with routine activities, 
impaired impulse control, spatial or 
temporal disorientation, neglect of 
personal appearance and hygiene, gross 
impairment of thought processes or 
communication, grossly inappropriate 
behavior, persistent delusions or 
hallucinations, persistent danger of 
hurting oneself or others, an inability 
to perform the activities of daily 
living, difficulty in adapting to 
stressful circumstances, difficulty in 
establishing and maintaining effective 
work and/or social relationships, or 
circumstantial, circumlocutory, 
stereotyped, illogical, obscure, or 
irrelevant speech.  The examiner should 
then indicate whether PTSD has caused 
mild, definite, considerable, severe, or 
total social and industrial impairment, 
and whether the Veteran is employable.  

The examiner should also render a multi-
axial diagnosis, including assigning a 
GAF score and explaining what the score 
means.  If more than one psychiatric or 
personality disorder is diagnosed, the 
examiner should expressly indicate 
whether it is possible to distinguish the 
symptomatology attributable to the 
service-connected PTSD from that 
attributable to any other psychiatric 
impairment (including any diagnosed 
personality disorder) that is not service 
connected; and, if so, indicate the 
percentage or portion of the assigned GAF 
score representing impairment due to the 
service-connected PTSD.  The examiner 
should clearly indicate if it is not 
possible to separate the symptoms and 
effects of the PTSD from any other 
psychiatric disability.  An opinion 
should also be rendered regarding whether 
any separately diagnosed disorders are 
deemed caused or aggravated by the 
Veteran's PTSD.  All examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached, should be set forth. 

2.  Then readjudicate the Veteran's claim 
for a rating higher than 50 percent for 
his PTSD.  If benefits are not granted to 
his satisfaction, send him and his 
representative a supplemental statement 
of the case and give them an opportunity 
to respond before returning the case to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


